DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-8, 10, 12, 13, 15-19 and 21-25 are pending.
Claims 2-8, 10, 12, 13, 15-19 and 21-25 are rejected.
Claims 1, 9, 11, 14 and 20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see paragraph 3 on page 10, filed February 14, 2022, with respect to the rejection(s) of claim(s) 2-8, 10, 12, 13, 15-19 and 21-25 under 35 U.S.C. 103 as being unpatentable over Fridman et al. (US 2015/0259265 A1) in view of Weyne et al. (WO 2013/060640) and Bharadwaj et al. (US 6,624,116 B1) and further in view of Culp et al. (US 2006/0106269 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weyne et al. (WO 2013/060640) in view of Bharadwaj et al. (US 6,624,116 B1) and further in view of Culp et al. (US 2006/0106269 A1).  The Examiner disagrees that Like Fridman, Weyne fails to teach or suggest providing a first material having a thermal conductivity in a range of 0.05 to 5 W/m/K and an absolute porosity of 0 to 0.3.  Although, Weyne does not expressly disclose the word porosity.  Weyne et al. do disclose the concept of porosity, since absolute porosity is the pore volume divided by the bulk volume, which the examiner equates to the ratio of the second inert material volume to empty space disclosed in the second and last paragraphs on page 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the disclosure for an absolute porosity of 2.27 to 0.3.  The disclosure only provides support for absolute porosities between 0 and 0.3 (see for instance the last four lines of  paragraph 0033 of the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 10, 12, 13, 15-19 and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Weyne et al. (WO 2013/060640) in view of Culp et al. (US 2006/0106269 A1) and further in view of Bharadwaj et al. (US 6,624,116 B1).
Regarding claims 2, 13, 23, 24 and 25,  Weyne et al. disclose a method of dehydrogenating a hydrocarbon to obtain the corresponding olefin, the method comprising: flowing a hydrocarbon feed stream comprising the hydrocarbon through a fixed reactor bed under reaction conditions sufficient to dehydrogenate the hydrocarbon
to the corresponding olefin, wherein the fixed reactor bed comprises: a catalyst adapted to accelerate dehydrogenation of the hydrocarbon to the corresponding olefin (last paragraph on page 5 to paragraph 3 on page 7); a first material (corresponding to the second inert material of Weyne et al.) comprising a solid thermally stable inert material is inherently adapted to improve flow distribution such that a time difference for the hydrocarbon feed stream flowing between a center and an edge of the reactor at a planar cross-section is in a range of 0.1 to 10 seconds (last paragraph on page 3 to the last paragraph on page 4, last paragraph on page 6, Fig 1 and claims 1-3); and a second material (corresponding to the first inert material of Weyne et al.) comprising a conductive material and/or an insulating material allows for temperature fluctuations of at most 10 to 100°C, preferably about 20 to 80°, most preferred about 30 to 60°C, which overlaps with the limitation of adapted to improve heat distribution such that a difference between a temperature at a first location and a temperature at a second location in the reactor bed does not exceed 60°C as disclosed in claims 2, 23 and 24 or 40°C as disclosed in claim 13 (paragraph bridging pages 1 and 2, the last three paragraphs on page 3, the last two paragraphs on page 4, paragraph 3 on page 5, the last paragraph on page 5 to paragraph 2 on page 8, paragraphs 1-4 on page 9, the last paragraph on page 9 to paragraph 2 on page 10, the last two paragraphs on page 12, paragraph 4 on page 14, Fig 1 and claims 1, 6 and 8); and flowing a product stream comprising the olefin from the fixed reactor bed (paragraph 2 on page 13); wherein the first material has a thermal conductivity of >0.04 W/m/K, preferably >0.4 W/m/K, particularly preferably >2 W/m/K, which encompasses the claimed range of 0.05 to 5 W/m/K (paragraph 6 on page 8 and claim 11), a particle size of at least 2 mm, which encompasses the claimed particle size of 5 to 35 mm (paragraph 7 on page 8) and an absolute porosity of 0.04 to 0.73, or 0.06 to 0.3 or 0.09 to 0.2, which encompasses or overlaps with the claimed absolute porosity of 0.25 to 0.3 or 0 to 0.3 (the last paragraph on page 4 and claim 1); wherein the thermally stable inert material is or maybe selected from the group consisting of oxides or carbides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, and Ba, or and combinations thereof (paragraphs 3-4 on page 8 and claim 9); and separating the product stream for further workup (paragraph 2 on page 13).  The solid thermally stable inert material disclosed by Weyne et al. is considered to inherently be adapted to improve flow distribution such that a time difference for the hydrocarbon feed stream flowing between a center and an edge of the reactor at a planar cross-section is in a range of 0.1 to 10 seconds, since the solid thermally stable inert material disclosed by Weyne et al. is made of the same materials and has substantially the same or similar characteristics, i.e., thermal conductivity, particle size and absolute porosity.  Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	The method disclosed by Weyne et al. differs from the instant method of claims 2, 24 and 25 in that Weyne et al. is not limited to dehydrogenating  isobutane (C4H10) to isobutylene (C4H8).  However, the method disclosed by Weyne et al. is applicable to dehydrogenating  isobutane (C4H10) to isobutylene (C4H8), since Weyne et al. disclose that their method is suitable for the dehydrogenation of isobutane to form isobutene (paragraph 3 on page 1, paragraph 1 on page 9 and the paragraph bridging pages 9 and 10).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the method of Weyne et al. for dehydrogenation of isobutane (C4H10) to isobutylene (C4H8).  
The method disclosed by Weyne et al. utilizes an a fixed bed reactor that comprises a reactor shell, a fixed bed comprising a catalyst, a first material, a second material, a hydrocarbon inlet, and an outlet, but differs from the instant method of claims 2 and 24 and apparatus of claim 23 in that Weyne et al. fail to disclose a compression and recovery unit for separating the product stream into a purified isobutylene stream and a recycle stream, wherein the recycle stream comprises unreacted isobutane.
Weyne et al. do disclose separating the product stream for further workup (paragraph 2 on page 13 and Fig 1).
Culp et al. disclose that a typical dehydrogenation process system includes a reaction section and a separation section (see paragraph 0019).  The reaction section provides for the contacting of a feedstock with a dehydrogenation catalyst under dehydrogenation conditions to yield a reaction product and the separation section provides for the separation of the reaction section reaction product into various of its products and recycle streams such as the unconverted reactants (see paragraph 0019).  The separation section comprises a compression and recovery unit configured to separate the product stream into a purified product and a recycle stream, the recycle stream comprising unreacted hydrocarbon, which in the instant case would be unreacted isobutane as required by claims 2, 23 and 24 (see paragraphs 0057-0061 and Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a separation section comprising a compression and recovery unit as taught by Culp et al. to workup the product of Weyne et al., since Culp et al. disclose that a typical dehydrogenation process system includes a reaction section and a separation section, wherein the reaction section provides for the contacting of a feedstock with a dehydrogenation catalyst under dehydrogenation conditions to yield a reaction product and the separation section provides for the separation of the reaction section reaction product into various of its products and recycle streams such as the unconverted reactants.  The skilled artisan would have further been motivated to utilize a separation section comprising a compression and recovery unit as taught by Culp et al. as this would allow for the dehydrogenation process to be effectively performed in a cyclic fashion while allowing for more efficient conversion of the unreacted hydrocarbons.
Regarding claim 3, Weyne et al. disclose the method as described above for claim 2, wherein the first material comprises a carbide (see paragraph 3 on page 8).
Regarding claim 4, Weyne et al. disclose the method as described above for claim 2, wherein the first material comprises an oxide or carbide of Al, Si, Ti, Zn and La (see paragraph 3 on page 8 and claim 9).
Regarding claim 5, Weyne et al. disclose the method as described above for claim 2, but differs from claim 5 in that Wayne et al. do not expressly disclose, wherein the catalyst is selected from the group consisting of platinum, platinum-tin, and combinations thereof.
Weyne et al. disclose that the concept of the process is applicable to any type of dehydrogenation catalyst.  Thus, all other commonly used dehydrogenation catalysts may also be applicable (the last 5 lines of paragraph 3 on page 9).
Bharadwaj et al. disclose a process for the oxidative dehydrogenation of a hydrocarbon to its corresponding olefin, wherein the catalyst may be selected from  platinum or platinum-tin (column 5, line 50 to column 6, line 21 and column 8, line 8 to column 9, line 4).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a platinum or platinum-tin catalyst as the catalyst in the process of Weyne et al., since Weyne et al. disclose that the concept of the process is applicable to any type of dehydrogenation catalyst.  Thus, all other commonly used dehydrogenation catalysts may also be applicable and Bharadwaj et al. disclose that platinum or platinum-tin are suitable for the use as catalyst in a process for the oxidative dehydrogenation of a hydrocarbon to its corresponding olefin. The skilled artisan would have further been motivated to utilize a platinum catalyst, a platinum-tin catalyst or combination thereof, as taught by Bharadwaj et al., as the dehydrogenation catalyst in the process of Weyne et al. because these catalysts can be readily regenerated thus allowing for production of the desired olefin with enhanced performance which results in increased paraffin conversion, increased selectivity to olefin, and an increase in catalyst stability and lifetime (see column 2, lines 47-57; the paragraph bridging columns 2 and 3; column 4, lines 20-25; column 8, lines 8-25 of Bharadwaj et al.).  
Regarding claim 6, Weyne et al. disclose the method as described above for claim 2, wherein the second material has a particle size of at least 2 mm, which encompasses the claimed particle size of 2 to 15 mm (paragraph 7 on page 8).
Weyne et al. differs from claim 6 in that Weyne et al. do not expressly disclose, wherein the first material has a particle size in a range of 20 to 35 mm.
However, Weyne et al. do disclose that the first and second inert material can be the same, which suggests the use of a particle size of at least 2 mm., which encompasses the claimed first material particle size of 20 to 35 mm. Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an inert material having a particle size of 20 to 35 mm for  the claimed first material in the process of Weyne et al., since Weyne et al. disclose that the first and second inert material can be the same and the particle size of the inert material is at least 2 mm, which encompasses the claimed first material particle size of 20 to 35 mm.
Regarding claim 7, Weyne et al. suggest the method as described above for claim 2, wherein the second material comprises a conductive material selected from a metal or an oxide of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Ba, and Sn, alloys thereof, and combinations thereof, since Weyne et al. disclose that the first and second material can be the same and suitable materials include oxide of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Ba, and Sn, alloys thereof, and combinations thereof (paragraph 3 on page 8 and paragraph 4 on page 9).
Regarding claim 8, Weyne et al. disclose the method as described above for claim 2, wherein the solid thermally stable inert material is selected from the group consisting of oxides or carbides of Zn, Al, Si, Ti, and La, and combinations thereof (paragraph 3 on page 8).  However, Weyne et al. do not require wherein the first material adapted to improve flow distribution comprises a solid thermally stable inert material premixed with the second material and a third material in the fixed reactor bed.
However, Weyne et al. do disclose the use of at least one first inert material, which corresponds to the claimed second material, mixed with the catalytic material (last paragraph on page 9 to paragraph 2 on page 10).   
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to premix a solid thermally stable inert material with a second material and a third material in the fixed reactor bed of Weyne et al., since Weyne et al. disclose the use of at least one first inert material, which corresponds to the claimed second material.  The skilled artisan would be further motivated to utilize additional inert material in order to increase the amount of heat stored during the endothermic dehydrogenation reaction (last paragraph on page 13).
Regarding claim 10, Weyne et al. disclose the method as described above for claim 2, wherein the first material can have a thermal conductivity of 0.4 W/m/K, which encompasses the claimed thermal conductivity of 0.05 W/m/K (paragraph 6 on page 8 and claim 11).
Regarding claim 12, Weyne et al. suggest the method as described above for claim 2, wherein the conductive material is selected from the group consisting of metal or oxides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Cu, Au, Sn, Fe, W, Ni, Co, Cs, Ba, alloys thereof, and combinations thereof and the insulating material is selected from the group consisting of oxides or carbides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Cs, Ba, and combinations thereof, since Weyne et al. disclose that the first and second inert materials can be the same and suitable materials include oxides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Ba, Sn, and alloys thereof, and combinations thereof (paragraph 3 on page 8 and paragraph 4 on page 9).
Regarding claim 13, Weyne et al. suggest the method as described above for claim 2, wherein the second material is adapted to maintain a temperature drop thereof less than 40 °C within at least 8 minutes, since Weyne et al. disclose that the catalytic material is the active phase catalyzing the dehydrogenation while the inert phase stores the heat that it releases during the endothermic dehydrogenation reaction.  Typically, a reaction cycle is a sequence of 7-15 min of hot regeneration air to heat up the catalyst bed and combust some coke and 7-15 min of dehydrogenation including with some side reactions like coke formation (see the last paragraph on page 12).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could maintain a temperature drop of less than 40 °C within at least 8 minutes in the dehydrogenation process of Weyne et al. by varying the amount of inert materials mixed with the catalyst component of Weyne et al., since Weyne et al. disclose that the active phase catalyzes the dehydrogenation while the inert phase stores the heat that it releases during the endothermic dehydrogenation reaction which takes about 7-15 minutes.  The skill artisan would have further been motivated to do this as this would allow one to combust the coke, which normally forms in a time frame of 7-15 min.
Regarding claim 15, Weyne et al. suggest the method as described above for claim 2, wherein the fixed reactor bed further comprises a third material that is inert with respect to the dehydrogenating of the isobutane to the isobutylene, since Weyne et al. disclose the use of at least one inert material mixed with the catalytic material (last paragraph on page 3 and second paragraph on page 10).  Inert material is defined as a material which does not exhibit any catalytic effect in the dehydrogenation reaction, but may participate in other reactions such as cracking or coking which take place during dehydrogenation (paragraph 4 on page 8).  
Regarding claim 16, Weyne et al. suggest the method as described above for claim 15, wherein the third material comprises a non-reactive material that is adapted to increase flow distribution and heat distribution in the fixed reactor bed, since Weyne et al. disclose that the first and second inert material can be the same and suitable materials include oxide of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Ba, Sn, and alloys thereof, and combinations thereof (paragraph 3 on page 8 and paragraph 4 on page 9).
Regarding claim 17, Weyne et al. suggest the method as described above for claim 16, wherein the third material includes oxides or carbides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Cs, Ba, or combinations thereof, since Weyne et al. disclose that the first and second inert material can be the same and suitable materials include oxide of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La, Ba, Sn, and alloys thereof, and combinations thereof, which are the same as the claimed materials (paragraph 3 on page 8 and paragraph 4 on page 9).  Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 18, Weyne et al. disclose the method as described above for claim 2, but fails to expressly disclose wherein the isobutane has a conversion rate of 45 to 60%.  
Bharadwaj et al. disclose that the conversion of paraffinic hydrocarbon can vary depending upon the specific feed composition, catalyst, and process conditions employed (see column 16, lines 24-36).  Bharadwaj et al. disclose that typical paraffinic conversion is greater than about 45 mole percent, preferably greater than about 50 mole percent, and more preferably greater than about 60 mole percent (see column 16, lines 33-37).
	One having ordinary skill in the art would have found it obvious to obtain a conversion rate of 45 to 60% in the process of Weyne et al., since Bharadwaj et al. disclose that the conversion of paraffinic hydrocarbon can vary depending upon the specific feed composition, catalyst, and process conditions employed and that typical paraffinic conversion is greater than about 45 mole percent, preferably greater than about 50 mole percent, and more preferably greater than about 60 mole percent.
Regarding claim 19, Weyne et al. disclose the method as described above for claim 2, wherein the flowing the hydrocarbon feed stream does not include injecting sulfur to the fixed reactor bed (see entire disclosure).
Regarding claim 21, Weyne et al. suggest the method as described above for claim 2, wherein the second material comprises an insulating material selected from the group consisting of oxides or carbides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La and Cs, and combinations thereof, since the second material disclosed by Weyne et al. comprises an inert material selected from the group consisting of oxides or carbides of Al, Si, Ti, Zr, Zn, Ce, Mg, Ca, La and Cs, and combinations thereof (paragraph 3 on page 8).  Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 22, Weyne et al. disclose the method as described above for claim 2, wherein the second material has a particle size of at least 2 mm, which encompasses the claimed particle size of 2 to 15 mm (paragraph 7 on page 8).
Weyne et al. differs from claim 22 in that Weyne et al. do not require wherein the second material has a substantially cylindrical geometric shape.  
However, Weyne et al. disclose that the first and second material can be the same material (paragraph 4 on page 9).  Weyne et al. disclose that the sizes can be spheres, grains and extrudates (paragraph 7 on page 8).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the claimed second material of Weyne et al. could have a substantially cylindrical geometric shape, since Weyne et al. disclose that the first and second material can be the same material and that the sizes can be spheres, grains and extrudates.   Further, the ordinary skilled artisan would have found the selection of substantially cylindrical geometric shape for the claimed second material to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed second material was significant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699